The opinion of the court was delivered by
Black, J.
In this case, there are three counts in the plaintiff’s complaint. The ease coming on for trial before Judge Worral F. Mountain and a jury, the trial judge non-suited the plaintiff on the first and third counts. A verdict was directed for the plaintiff on the second count' for $90. *241The appeal is from the judgment of nonsuit entered oil the first and third counts. The ground of appeal, is that the ruling of the trial judge is erroneous and illegal. As to the first count, it is sufficient to say, that it chax’ged the defendant with maliciously interfering with the plaintiff’s contract of employment, that his employer, George E. Boyce, discharged him because he was not a member of the union. The evidence produced by the plaintiff shows, that he was not a member of the defendant union, that he left his employment with George E. Boyce of his own volition. On this count, the proof manifestly failed. In view of this evidence, the judgment of nonsuit entered on the first count was not error.
The third count alleges, that the defendant had entered into agreements with all the master electricians in the city of Newark and vicinity thereof, or a greater number of them; 1>3* reason of such agreements, the defendant is to provide and the master electricians are to take and hire such persons only who are members of the defendant organization, that said agreements are contrary to and in violation of Pamph. L. 1913, p. 25, chap. 13; that, by said agreement, the plaintiff, not being a member of the defendant organization, is unable to carry on his trade of electrician. A copy of the agreement is returned with the record. In effect, the agreement is a written understanding of collective bargaining between the parties expressing and speaking the terms and conditions of employment, for a given period of time and providing that the emploxnrs will employ only union men. The parts pertinent to this discussion are: section seven which provides: “No man not a member of the I. B. E. W. (the defendant), and bolding a working card or permit from this local union, shall he employed at any time by the part}’ of Hie first part (the contractor), at electrical work, except work covered and controlled by another local union of the I. B. E. W.” Section nine: “Labor shall not be furnished to anyone not a regular electrical contractor unless the prevailing rate for labor charged b}' the electrical contractor is paid for the same.” Section eleven: “Any firm, corporation, or individual engaged in .the elce*242tyicrtl contracting trade refusing ,to sign this agreement will be considered unfair by this local union.”
The statute in question is one of those popularly known as the “seven sisters” or “anti-trust laws.” The title is an act to define trusts, and to provide criminal penalties and punishment of corporations, to promote free competition in commerce and all classes of business, &c. It speaks in terms of business or commerce produce, merchandise or commodity. It proyides for penalty. The offence is a misdemeanor. In addition to such punishment provided on conviction of a misdemeanor, the charter of an offending corporation may be revoked by the attorney-general of the state. It does not provide for the recovery of damages by a civil action. It is quite clear that the case under consideration is not brought within the terms or spirit of that statute. This is the only point considered or decided by the court. The statute in question, therefore, does not help the plaintiff’s case.
It is urged, even though the above statute is not applicable, the case is controlled by our decision in the case of Brennan v. United Hatters, 73 N. J. L. 729; and by the case of Connors v. Connolly, in the Supreme Court of Errors of Connecticut (86 Atl. Rep. 600), and under those cases, a right of action can be maintained under the common law. This case is clearly distinguished from those cases on essential points. They are not applicable. In the former, the gist of the action’ was the damage caused to the plaintiff by unwarranted interference with him in his employment as a hatter. That case is cited with' approval in the Connors case.
We conclude, that it was not error for the trial court to enter a judgment of nonsuit. The judgment, is therefore affirmed, with costs.